 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDDELTA TANK MANUFACTURING COMPANY, INCORPORATED ('SHELL DIvI-SION)1andINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE No.1366, AFL ,2 PETITIONERDELTA TANK MANUFAC'T'URING COMPANY, INCORPORATED (SHELL DIvI-SION)andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL 767, AFL,3 PETITIONER.Cases Nos. 15-RC-670 and 15-RC-752.July 24,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeCharles A. Kyle, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed 4Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Boilermakers and the Employer contend that their currentcontract, executed on December 31, 1950, and amended on March 18,1952, is a bar on the ground that its coverage extends to the Em-ployer's newly established shell division at Baton Rouge, Louisiana,which is involved in these proceedings.The IAM and the IBEWargue that the contract is not a bar because it is limited to the Em-ployer's tank division in the same city.Although the Employer hadalready agreed to produce shells for the Government before the Em-ployer and the Boilermakers completed their negotiations for modi-fication of their contract in March 1952, it contains no provision ex-tending its coverage to the shell division which began its operationsin the following month.As the contract in question was made before'The name of the Employer appears as requestedby the Employerat the hearing andby the IAM in a motion made subsequent thereto.However,the parenthetical phraseis added toidentifythe division petitionedfor by the IAM.zHerein called IAM.$Herein called IBEW.*The hearing officer properly permittedthe InternationalBrotherhoodof Boilermakers,Iron Ship Builders and Helpersof America, Local 582, AFL, hereincalled Boilermakers,to interveneon the basis of its contractual interest.100 NLRB No. 56. DELTA TANK MANUFACTURING COMPANY, INCORPORATED 365the inception of production at the shell division, we find that it is nota bar to these proceedings.5Accordingly, we find that a question affecting commerce,exists con-cerning the representation of the employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The JAM seeks a unit of all employees at the Employer's shelldivision, excluding electricians, clerical employees, and supervisorsas defined in the Act. The IBEW desires a craft unit of electriciansat the shell division.The Employer and the Boilermakers contendthat only a unit composed of both the shell and tank divisions isappropriate.The Employer's tank and shell divisions are located in separateplants within 100 yards of each other.At these plants, which havesimilar classifications of employees but different operations, the Em-ployer is respectively engaged in the production of tanks or pressurevessels and artillery shells.Although they are under the over-allsupervision of 2 top officers of the Employer, each plant is underseparate immediate supervision.' The Employer does not plan to haveany interchange of employees between the two plants except in casesof emergency.However, about 40 employees and a few supervisors -were transferred to the shell division at the outset of its operations.The employees in both plants have the same holidays and vacationprogram, and participate in the Employer's group insurance plan.In addition, the Employer has requested the Wage StabilizationBoard to approve a uniform wagescalefor the employees in bothplants.A common office and clerical staff and traffic and transporta-tion department serve both divisions.While some factors present in thesecasesindicate the appropriate-ness of a two-plant unit, they are not so compelling as to require ourholding that no other unit is appropriate.The Board normally per-mits employees at a new plant to have a voice in the determination asto whether or not they shall be separately represented apart fromemployees at other plants of thesameemployer .6We believe, there-fore, upon the record in this case, including the difference in plantfunctions and the absence of bargaining history on a multiplant basis,that a bargaining unit of employees at the shell division may also beappropriate, depending upon the results of the election hereinafterdirected.There remains for consideration the IBEW's request for a unit ofelectricians at the Employer's shell division.The record shows that"The Hertner Electric Company,99 NLRB 567.The Hertner Electric Company, supra. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese electricians possess skills and perform duties similar to thosewhom the Board has frequently found may constitutea separatecraft unit appropriate for the purposes of collective bargaining.'Weshall therefore establish a separate voting group for them.Accordingly, we shall direct separate elections in the followingvoting groups at the Employer's shell division in Baton Rouge,Louisiana :(1)All employees, excluding electricians, clerical employees, andsupervisors as defined in the Act.(2)All electricians and their apprentices and helpers, excluding allother employees and supervisors as defined in the Act.If a majority in voting group (1) vote for the IAM, they will betaken to have indicated their desires to constitute a separate appropri-ate unit, and the Regional Director conducting the election directedherein is instructed to issue a certification of representatives to theIAM for that unit as described in the voting group which the Board,under such circumstances, finds to be appropriate for purposes ofcollective bargaining.In the event the majority vote for the Boiler-makers, they will be taken to have indicated their desire to becomepart of the unit at the Employer's tank division in Baton Rouge,Louisiana, now represented by the Boilermakers; and the RegionalDirector will certify the results of the election.If a majority in voting group (2) vote for the IBEW, they willbe taken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director conducting the election directedherein is instructed to issue a certification of representatives to theIBEW for that unit as described in the voting group which theBoard, under such circumstances, finds to be appropriate for purposesof collective bargaining.In the event the majority vote for theBoilermakers, they will be taken to have indicated their desire tobecome part of the unit at the Employer's tank division in BatonRouge, Louisiana, now represented by the Boilermakers, and theRegional Director will certify the results of the election.5.The record discloses that the present complements of employeesin the shell division voting groups are substantial and representativesegments of the employees to be employed in the coming months.Under these circumstances, we shall follow our usual policy of direct-ing immediate elections.8[Text of Direction of Elections omitted from publication in thisvolume.]7Potlatch Forests,Inc.,94 NLRB 1444.e F.lectro Metallurgical Company, A Division of Union Carbide and Carbon Corporation,98 NLRB No. 183.